NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT

J. PATRICK BUCKLEY,              )
                                 )
           Appellant,            )
                                 )
v.                               )                  Case No. 2D17-3960
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )


Opinion filed February 8, 2019.

Appeal from the Circuit Court for Lee
County; Ramiro Mañalich, Judge.

Jason T. Forman of Law Offices of
Jason T. Forman, P.A., Fort Lauderdale,
for Appellant.

Ashley Brooke Moody, Attorney General,
Tallahassee, and Katherine Coombs
Cline, Assistant Attorney General,
Tampa, for Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, MORRIS, and ROTHSTEIN-YOUAKIM, JJ., Concur.